Citation Nr: 1511839	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  09-25 748	)	DATE
	)
	)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an eye disorder, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active service from October 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues previously before the Board included service connection for diabetic nephropathy and diabetic neuropathy of the lower extremities.  In a March 2013 decision, the RO granted service connection for each of these disabilities.  There is no subsequent correspondence from the Veteran expressing disagreement with the ratings or effective dates assigned.  Accordingly, issues relating to diabetic nephropathy and diabetic neuropathy of the lower extremities are no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

Following a remand for further development in October 2012, the Board denied a claim for service connection for an eye disorder in a June 2013 decision.  Although this decision classified the eye disorder as diabetic retinopathy, the Board also considered whether other diagnosed eye disorders, specifically refractive error and early cataracts, should be awarded service connection.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  Thus, the Board recharacterized the issue previously to be entitlement to service connection for an eye disorder. 

The Veteran appealed the Board's June 2013 denial of service connection for an eye disorder to the Court of Appeals for Veterans Claims (Court).  In December 2013, the Court granted the Joint Motion for Remand (JMR), vacating the Board's decision and remanding this claim to the Board for further proceedings consistent with the JMR.

The Board remanded this claim again in August 2014 to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The AOJ asked the Veteran to identify private treatment providers and submit appropriate authorization forms to allow VA to obtain any outstanding records.  The AOJ also obtained an etiology opinion.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows no diagnosis of diabetic retinopathy which could be attributed to active service.

2.  Refractive errors are not disabilities for VA compensation purposes.

3.  The record evidence shows that the Veteran's bilateral cataracts are not causally or etiologically related to any disease, injury, or incident during service and are not caused or aggravated by service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for eye disorder, to include as secondary to service-connected type II diabetes mellitus, have not been met.  38 U.S.C.A.          §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.9, 3.102, 3.159, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2004 letter, sent after the February 2003 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection on a direct basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  A July 2012 SSOC provided such notice on a secondary basis.  While this May 2004 letter and July 2012 SSOC were sent to the Veteran after the initial unfavorable decision, his claim for service connection was readjudicated in the January 2015 SSOC.  Therefore, any defect with respect to the timing of the notice is cured.  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

While VA did not provide notice of the general information pertaining to the assignment of disability ratings and effective dates consistent with Dingess/Hartman, on these facts, the timing of such notice is not shown to prejudice the Veteran.  As the Board is denying the claim, no disability rating or effective date is assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Digress/Hartman.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran also has not identified any additional outstanding records that have not been requested or obtained.  In this regard, although the Veteran was asked to complete additional authorization forms to allow VA to obtain records from private treatment providers in November 2012, he did not identify any private providers or complete the appropriate authorization forms.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist. 

The Veteran was afforded a VA examination in November 2012 and the examiner subsequently provided an addendum opinion in October 2014.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based his conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion by the VA examiner is sufficient to assist VA in deciding the claim for service connection.  Thus, the Board finds that VA has fully satisfied the duty to assist.  Because VA has met the duty to notify and the duty to assist him, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  The Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

The law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Veterans Benefits Administration (VBA) Manual M21-1MR, Part III, iv.4.B.10.d. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R.                 § 3.310(b). 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.   38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The presence of a mere symptom alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Factual Background

The Veteran asserts that he has diabetic retinopathy as a result of service, specifically as secondary to his service-connected diabetes mellitus.

A review of the Veteran's service treatment records reveals no indication of reports of or treatment for symptoms associated with diabetic retinopathy. 

Subsequent to service, a VA examination report dated in January 1976 shows that physical examination of the eyes revealed that they were reactive to light and accommodation; movements were normal; and visual fields were grossly intact. Distant vision was 20/20 in each eye.

A private medical record from P. R. P., D.O., dated in December 1992, shows that the Veteran was said to have developed noninsulin dependent diabetes mellitus, and that he had reported some intermittent blurring in his left eye.  There was no diagnosis offered.

A private medical record from L. B. D., M.D., dated in January 1993, shows that the Veteran was referred for fluctuating vision.  A history of diabetes mellitus was indicated.  On full ophthalmological evaluation, there was no evidence of any diabetic disease process in the eye.  Dr. D. opined that the visual fluctuation probably related to lenticular distortions from his fluctuating blood sugars.

A private medical record from Dr. D., dated in June 1995, shows that the Veteran was referred for ocular diabetic monitoring.  The Veteran had reported visual fluctuations with ingestion of various foods.  He also reported monocular diplopia. On examination, there was no evidence of diabetic retinopathy or diabetic-related conditions of cataracts or glaucoma.  There were no visual complaints on the day of examination, and visual acuity was 20/20.  Dr. D. indicated that the visual fluctuations and intermittent monocular diplopia were likely related to his diabetic sugar fluctuations.

A private medical record from Fairfax Family Practice Center, dated in May 1998, 
shows that the Veteran was said to have seen an ophthalmologist over the preceding year, and that he had no visual problems.  Physical examination revealed that there were no funduscopic diabetic changes seen.

A VA examination report dated in December 2002 shows that it was noted that the Veteran had a yearly eye examination, and that so far, no evidence of diabetic retinopathy had been found.

VA outpatient treatment records dated from August 2005 to July 2012 show intermittent findings of no evidence of diabetic retinopathy.

A VA peripheral nerves examination report dated in September 2004 shows that the Veteran's prior history was said to have shown that he did not have diabetic retinopathy.  The examiner indicated that the Veteran brought a September 2004 private medical record from his private physicians indicating that visual acuity was 20/20, and that there was no evidence of diabetic retinopathy.

A VA examination report dated in November 2012 shows that the Veteran reported diplopia for distance when blood sugar was high.  Physical examination revealed that diplopia was not present.  Funduscopic examination of each eye was normal. There was no visual field defect.  Uncorrected visual acuity in the right eye was 20/40, which corrected to 20/20.  Uncorrected visual acuity in the left eye was 20/20.  Slit lamp evaluation revealed early cataracts in both eyes.  The diagnosis was (1) no diabetic retinopathy; (2) early cataracts, both eyes, not visually significant, not abnormal for age; and not due to diabetes; and (3) refractive error, both eyes, correctable with spectacles in each eye to 20/20, genetically determined and not due to diabetes.

In October 2014 VA addendum opinion, the November 2012 VA examiner opined
that the Veteran's bilateral early cataracts was less likely as not (less than 50/50 probability) caused by or a result of his service-connected diabetes mellitus.  The examiner reasoned that the Veteran has early nuclear sclerotic cataracts in both eyes that were not visually significant, were not abnormal for his age and were to be expected in the general population of diabetics and non-diabetics at his age.  The examiner noted that this opinion was based on his clinical experience and expertise, the Duane's Ophthalmology series and a review of the Veteran's VBMS file.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an eye disorder, to include as secondary to service-connected type II diabetes mellitus.  The record evidence does not show a current diagnosis of diabetic retinopathy which could be attributed to active service.  While the Board has also considered the Court's holding in Romanowsky, there also is no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  Subsequent to service, the competent medical evidence of record also does not show that the Veteran has been diagnosed with diabetic retinopathy.  While the Veteran was said to have experienced certain distortions from his fluctuating blood sugars, it has not been shown that he has been diagnosed with an eye disability as a result of his diabetes mellitus.  All of the VA and private medical evidence of record indicates that the Veteran does not have diabetic retinopathy. 

The Board emphasizes that Congress specifically has limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a respiratory disorder for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

With regard to the diagnosis of refractive error, under 38 C.F.R. 1§ 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  The Board points out refractive error of the eyes due to such eye disorders as myopia, presbyopia and astigmatism is not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence that such occurred in this case.  The VA examiner in November 2012 concluded that the refractive error was genetically determined and not due to diabetes.  As such, the evidence does not reflect any aggravation.  Because refractive error is excluded from the definition of a disease for which service connection may be granted, the statutory provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt is not for application.  Thus, the Board finds that service connection for refractive error is not warranted as a matter of law. 
 
The medical evidence of record shows that the Veteran has a diagnosis of bilateral cataracts.  It also shows that the Veteran's bilateral cataracts are not related to service, including as secondary to his service connected diabetes mellitus.  The Board places great probative weight on the VA examiner's opinion that the Veteran's bilateral early nuclear sclerotic cataracts were not caused by or a result of his service-connected diabetes mellitus as they were not visually significant, were not abnormal for his age and were to be expected in the general population of diabetics and non-diabetics at his age.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.  There is no contrary opinion of record.  Accordingly, as the probative evidence of record demonstrates that the current bilateral cataracts are not related to service, including as secondary to service-connected diabetes mellitus, service connection is not warranted.  

The Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

The matter of a medical diagnosis for a disability not capable of lay observation is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   Specifically, the diagnosis of diabetic retinopathy involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing.  There is no suggestion that the Veteran has had any medical training as he reported that he was a retired auditor in a November 2012 VA eye examination report.  Therefore, as the Veteran does not have the appropriate medical training and expertise to diagnose an eye disorder, his lay assertions to this effect have no probative value.  See Jandreau, 492 F.3d at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Veteran has offered only conclusory statements regarding the relationship between his service and/or service connected diabetes mellitus and his claimed eye disorder.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the current nature of his eye disorder. Therefore, the Board accords greater probative weight to the VA examiner's opinion.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an eye disorder, to include as secondary to service-connected type II diabetes mellitus, is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


